Citation Nr: 1613618	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to increases in the (30 percent prior to August 5, 2015 and 50 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Attorney Sean Kendall


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2009 to August 2011.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Denver, Colorado RO.  In March 2015, the case was remanded (by a Veterans Law Judge other than the undersigned) for the Veteran to be scheduled for a hearing.  In January 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; such evidence was received.


FINDINGS OF FACT

1.  On the record at a hearing before the undersigned in January 2016, prior to the promulgation of a decision in the matter, the Veteran's attorney advised that if evidence of a low back disability was not submitted during an abeyance period provided, he would be withdrawing the appeal seeking service connection for a low back disability; as such evidence was not received the appeal is deemed withdrawn;, there is no question of fact or law in this matter remaining for the Board to consider.

2.  It is reasonably shown that, throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is it shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service-connected tension headaches are not shown at any time to be manifested by characteristic prostrating attacks averaging one in 2 months over a period of several months. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met with respect to the claim of service connection for a low back disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  A 50 percent, but no higher, rating is warranted for the Veteran's PTSD throughout (from August 18, 2011).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).

3.  A compensable rating for tension headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal and Dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In February 2013, the Veteran filed a substantive appeal that perfected his appeal in the matter of service connection for a low back disability.  In testimony before the undersigned in January 2016 (as reflected by the transcript associated with the record), the Veteran confirmed he would be withdrawing his appeal in this matter if he were unable to submit evidence of a currently low back diagnosed disability during the abeyance period granted at the hearing, and limiting his appeal to the matters of the ratings for PTSD and tension headaches.  No additional evidence relevant to the claimed back disability was submitted.

Accordingly, the Board finds that the Veteran has withdrawn his appeal in this matter, there remain no allegations of error of fact or law for appellate consideration in the matter of service connection for a low back disability.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for PTSD and tension headaches and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and an October 2015 supplemental SOC readjudicated the matter after the Veteran and his attorney had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  During the January 2016 videoconference Board hearing, the Veteran's attorney waived notice of what is still needed to substantiate the claims (evidence of increased severity of PTSD and tension headaches).

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in March 2012 and August 2015; the examinations are reported in greater detail below and are adequate for rating purposes, as the reports contain all information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a rating under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).  Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  The Board notes that DSM-5 has not adopted use of the GAF scale.  As the Veteran's claim/appeal arose prior to the regulation revision, he is entitled to consideration of his claim under the earlier criteria, and consideration of GAF scores as pertinent evidence is not inappropriate.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On August 2011 VA treatment, the Veteran reported severe insomnia, anxiety, irritability, frustration, and moderate depression without suicidal or homicidal ideation.  He reported that he was taking Prozac, Naltrexone, Trazodone and Seroquel, which were issued at his discharge from service.  The assessments included PTSD, depression, and alcohol dependence; a GAF score of 50 was assigned.

On March 2012 VA examination, the Veteran reported having nightmares on average three times per week, very poor sleep, chronic irritability, anxiety, and thoughts of traumatic events throughout each day.  He reported being impatient and irritable but he managed these symptoms enough to successfully hold a job involving substantial routine interaction with others, including autistic children.  He reported that his irritability causes some tension in his relationships and he feels detached; the quality of his relationships was diminished but he maintained significant family relations and friendships with good social support.  He took Ambien, Trazodone and Prozac.  The diagnoses were PTSD and alcohol dependence in sustained remission, and a GAF score of 60 was assigned, reflecting moderate symptoms of PTSD and mild functional impairment.  The examiner opined that the Veteran's symptoms cause significant distress most of the time and are a prominent negative aspect on his daily life.  The examiner opined that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

Based on this evidence, the March 2012 rating decision on appeal granted service connection for PTSD, rated 30 percent, effective from the date following the Veteran's separation from service.

On September 2014 Vet Center assessment, the Veteran reported PTSD symptoms including feelings of hopelessness or despair; difficulty concentrating, learning, or recalling information; disturbed sleep; irritability or aggression with little or no provocation; and anxiety.  He denied any suicidal or homicidal thoughts or prior attempts.  On mental status evaluation, he was friendly and cooperative and his speech was appropriate.  His memory function was normal and his affect was appropriate.  His judgment was good and there was no evidence of a thought disorder.

On August 5, 2015 VA examination, the Veteran reported having a good relationship with his girlfriend of over a year but being emotionally distant from others.  He reported that he had been working full time at a security company for a few months.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, and disturbances of motivation and mood.

On mental status examination, the Veteran was alert, coherent, fully oriented, polite and cooperative.  His thought processes were logical and goal oriented.  His affect was somewhat somber and his underlying mood seemed mildly dysphoric.  He denied current thoughts of suicide and there was no evidence of a formal thought disorder.   Because no objective test data indicating residual cognitive deficits from a military TBI event were available, the examiner concluded that it is more likely than not that the Veteran's memory complaints are the result of PTSD symptoms such as disrupted concentration.  The diagnosis was PTSD with panic attacks.  The examiner opined that the Veteran has panic attacks which are likely associated with PTSD symptoms such as hypervigilance, and he also has some symptoms of depression which are likely part of his PTSD.  The examiner opined that the Veteran's PTSD symptoms likely cause some occupational impairment (he has had a number of jobs since leaving the Army) and social impairment (he has a good relationship with his girlfriend but emotionally detaches from people in general, feels anxious/tense around crowds, and will often avoid social activities that involve crowds).  The examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

Based on this evidence, an October 2015 rating decision granted a 50 percent rating for PTSD, effective August 5, 2015, the date of the VA examination showing increased severity.

At the January 2016 hearing, the Veteran testified that his PTSD symptoms have been consistent throughout the appeal period, since his separation from service.  He testified that in 2012, he was offered a job doing core exploration drilling, but he was let go after seven months because he struggled with sleep and was self-medicating with alcohol.  He testified that he next worked in a metal shop for a few months, and had problems getting to work, staying at work, and getting along with co-workers due to his attitude, anger, depression, and irritability.  He testified that the same problems led to his termination from his next job, doing refrigeration for grocery stores, after nearly a year.  He testified that he moved to Colorado in September 2014 following a job offer from a veteran friend, and that he has had several jobs since moving to Colorado; he was now working full-time at a yogurt factory.  He testified that treatment was not available to him before he moved to Colorado in September 2014; prior to that time, the Vet Center in Boise would call him every three months to check on him.  He testified that he had recently been arrested in connection with a domestic dispute, and that anger issues due to PTSD played a role in that incident.  He testified that self-medicating with alcohol was an issue for him since service.  He indicated that since PTSD was diagnosed in 2010, he has experienced panic attacks in different situations, such as in public or crowded areas or in certain situations with confrontations with co-workers.  He also testified that he has also had short-term and long-term memory problems for the same period of time.  

The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disability.  Subsequent to the January 2016 hearing his attorney submitted additional evidence (consisting of progress notes for the period of September 2014 through December 2015, and relating primarily to problems and counseling associated with alcohol use, including anger issues that impacted on personal relations.  

The Board finds that the Veteran and the VA examiners have reported symptoms associated with PTSD that reflect occupational and social impairment with reduced reliability and productivity throughout.  The symptoms have included flattened affect; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although the March 2012 VA examiner assigned a GAF score of 60, reflecting moderate severity, the Veteran reported similar severity of symptoms at that time as he did on August 2015 examination and in his October 2015 hearing testimony.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with the reports by the VA examiners.  The progress notes received after the hearing reflect a level of functioning consistent with that shown by the evidence outlined above.  As the functional impairment due to PTSD described meets (or at least approximates) the schedular criteria for a 50 percent rating under Code 9411 (and appears to have been consistent throughout), the Board finds that such rating is warranted throughout.  

The evidence of record does not show that symptoms that met (or approximated) the criteria for a 70 percent rating were manifested at any time under consideration.  It is not shown that the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, or any other symptoms of similar gravity; no such symptoms were shown or reported during the appeal period.  The Board finds that the occupational and social impairment due to PTSD shown is encompassed by the 50 percent rating now assigned.  Deficiencies in most areas simply are not shown.  Notably, he has been able to be employed.   

The Board finds that the GAF scores assigned do not provide a separate basis for the award of a rating in excess of 50 percent.  The symptoms and level of impairment represented by the GAF scores of 50 and 60 reflect moderate (but not severe) disability, so they do not warrant a 70 percent rating.  The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that resulted from the Veteran's symptoms of PTSD.  The levels of functioning impairment described are encompassed by the criteria for the 50 percent rating now assigned, and do not reflect deficiencies in most areas; the lay statements do not support the assignment of a rating in excess of 50 percent.  It is also noteworthy, that at the hearing it was acknowledged by the Veteran's attorney that what he was seeking was the retroactive award of a 50 percent rating, and not disputing the 50 percent rating now assigned.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on unemployability due to the Veteran's service-connected PTSD is not raised by the record and has not been alleged.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Tension headaches

The Veteran's tension headache disability is rated (by analogy) under Code 8100 (for migraine headaches).  38 C.F.R. § 4.124a.  [The Board finds that that Code present the most analogous criteria offered in the rating schedule for rating the disability at issue.]  Under that Code, a 0 percent rating  is warranted for migraine headaches with less frequent attacks.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

On August 2011 VA treatment, the Veteran reported having headaches four days per week, lasting a couple of hours each time, with variable severity.  He reported gradual onset, with location either frontal or in back towards the neck, and over-the-counter medications sometimes helped.  He reported loud noise sensitivity with the headaches but denied photosensitivity, aura, nausea, vomiting, or scalp or eye pain.

On March 2012 VA examination, the Veteran reported having frontal headaches described as sharp and stabby, occasionally in the back of the head, occurring a couple of times per week and lasting for a couple of hours.  He took aspirin or Tylenol.  He denied any inciting factors or vomit but reported occasional nausea.  He reported that the headaches were not incapacitating and he did not take any daily headache medications.  He denied having characteristic prostrating attacks of migraine headache pain, very frequent prostrating and prolonged attacks of migraine headache pain, prostrating attacks of non-migraine headache pain, or very frequent prostrating and prolonged attacks of non-migraine headache pain.  A February 2012 brain MRI was normal.  The examiner opined that the Veteran's headache disability does not impact on his ability to work.  The diagnosis was tension headaches.

Based on this evidence, the March 2012 rating decision on appeal granted service connection for tension headaches, rated 0 percent, effective from the date following the Veteran's separation from service.

On August 2015 VA examination, the Veteran reported having headaches that were frontal or to the back of his head, occurring up to four times per week and lasting for two hours.  He reported having nausea once per week; he reported being light sensitive all the time and that headlights can cause the headaches.  He reported that the headaches do not interfere with his work, and the examiner also opined that the Veteran's mild or occasional headaches do not interfere with his work or instrumental activities of daily living.  

At the January 2016 Board hearing, the Veteran testified that he has three to four headaches per week lasting one to two hours; he does not have auras with the headaches, only pain.  He testified that he was receiving medication for the headaches but he decided to stop taking all prescription medications due to the side effects.  He testified that he takes over-the-counter pain medication, which sometimes helps.  He testified that he continues doing what he needs to do in spite of the headaches and he does not take time off from work.

Based on the foregoing, the Board finds that the Veteran's service-connected tension headache disability is not manifested by characteristic prostrating attacks averaging one in 2 months over several months, and thus warrants a 0 percent rating.  On March 2012 VA examination, he reported that the headaches were not incapacitating and he did not take any daily headache medications; he denied having characteristic prostrating attacks of migraine headache or non-migraine headache pain, or very frequent prostrating and prolonged attacks of migraine headache pain or non-migraine headache pain.  On August 2015 VA examination, he reported having headaches that do not interfere with his work, and the examiner also opined that the Veteran's mild or occasional headaches do not interfere with his work or instrumental activities of daily living.  The Veteran clearly has recurring headaches, as he has consistently reported; however, there is no evidence that they are "prostrating" so as to warrant a compensable rating.  A preponderance of the evidence is against the Veteran's claim for a compensable rating for tension headaches. 

All symptoms of the Veteran's tension headaches are encompassed by the schedular criteria (outlined above) (by his own accounts his headaches are of lesser severity than those warranting a 10 percent rating), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun, supra.  As with the PTSD, the matter of entitlement to a total rating based on unemployability has not been raised or alleged.  


ORDER

The appeal seeking service connection for a low back disability is dismissed.

An increased (to 50 percent, but no higher) rating is granted for the Veteran's PTSD, throughout (from August 18, 2011), subject to the regulations governing payment of monetary awards.

A compensable rating for tension headaches is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


